The judgment of the court was pronounced by
Eustis, C. J.
The plaintiffs sue the defendants for the price of two gin-stands, sold to him in November, 1847. The defence is payment. The case was submitted to a jury, who found a verdict for the defendant. From the judgment rendered on this verdict the plaintiffs have appealed. The sale appears to have been made by Craig, who was the plaintiffs agent. He gave an order on the defendant to settle the accounts with J. L. Farmer. Fanner directed the defendant to settle with M. Wood, whose receipts in the bills of parcels made out by the plaintiffs, are offered in evidence by the defendant.
It is, however, established by the evidence, that the defendant did not pay Wood money, but gave him a slave, of which no title is exhibited, and a note for §>37, payable to Farmer, or bearer; and for this consideration Wood receipted the bills.
There is no evidence adduced, on the part of the defendants, which authorised the plaintiff’s agents to receive slaves in payment of debts ; or that the plaintiffs have ever recognised the acts of the agents in this respect; or that the small note payable to bearer ever inured to their benefit.
It is therefore decreed, that the judgment of the district court be reversed ; and that the plaintiffs recover from the defendant the sum of four hundred and eighty dollars, with interest from January 1st, 1848, and costs in both courts.